Exhibit4.1 SPECIMEN UNIT CERTIFICATE NUMBERUNITS U- SEE REVERSE FOR CERTAIN DEFINITIONS CUSIP G2266G 128 COLLABRIUM JAPAN ACQUISITION CORPORATION UNITS CONSISTING OF ONE ORDINARY SHARE AND ONE WARRANT TO PURCHASE ONE ORDINARY SHARE THIS CERTIFIES THAT is the owner of Units. Each Unit (“Unit”) consists of one (1)ordinary share, no par value per share (the “Ordinary Shares”), of Collabrium Japan Acquisition Corporation, a British Virgin Islands business company (the “Corporation”), and one warrant (the “Warrants”). Each Warrant entitles the holder to purchase one (1)Ordinary Sharefor $11.50 per share (subject to adjustment). Each Warrant will become exercisable on the later of: (i)the Corporation’s completion of an acquisition, stock exchange, share reconstruction and amalgamation or contractual control arrangement with, purchase of all or substantially all of the assets of, or engagement in any similar business combination with one or more businesses or entities (a “Business Combination”), or (ii)twelve (12)months from the effective date of the Corporation’s initial public offering (the “IPO”), and will expire unless exercised before 5:00 p.m., New York City Time, on the date that is five (5)years after the date on which the Corporation completes its initial Business Combination, or earlier upon redemption or the liquidation of the Corporation (the “Expiration Date”).The Warrant included in this Unit will not become exercisable and will expire worthless in the event the Corporation fails to consummate a Business Combination within 15 monthsof the closing date of the IPO (or 18 months of the closing date of the IPO if the Corporation has taken advantage of the three-month extension as described in the Corporation’s Registration Statement on Form F-1 relating to the IPO (the “Extension”)). The Ordinary Shares and Warrants comprising the Units represented by this certificate are not transferable separately prior to the tenth (10th) business day following the earliest to occur of (i) the expiration of the underwriters’ over-allotment option to purchase additional Units in the IPO (the “Over-allotment Option”), (ii) the exercise in full of the Over-allotment Option or (iii) an announcement by The PrinceRidge Group LLC, as representative of the several underwriters, of its intention not to exercise all or any remaining portion of the Over-allotment Option, but in no event will the Ordinary Shares and Warrants be traded separately until the Corporation has filed a Form 6-K with the Securities and Exchange Commission containing an audited balance sheet reflecting the Corporation’s receipt of the gross proceeds at the closing of the IPO and issued a press release announcing when such separate trading will begin.The terms of the Warrants are governed by a Warrant Agreement, dated as of [], 2012, between the Corporation and Continental Stock Transfer & Trust Company, as Warrant Agent, and are subject to the terms and provisions contained therein, all of which terms and provisions the holder of this certificate consents to by acceptance hereof. Copies of the Warrant Agreement are on file at the office of the Warrant Agent at 17 Battery Place, New York, New York 10004, and are available to any Warrant holder on written request and without cost. This certificate is not valid unless countersigned by the Transfer Agent and Registrar of the Corporation. Witness the facsimile signature of its duly authorized officers. Chief Executive Officer Secretary COLLABRIUM JAPAN ACQUISITION CORPORATION The Corporation will furnish without charge to each shareholder who so requests, a statement of the powers, designations, preferences and relative, participating, optional or other special rights of each class of shares or series thereof of the Corporation and the qualifications, limitations, or restrictions of such preferences and/or rights. This certificate and the Units represented hereby are issued and shall be held subject to the terms and conditions applicable to the securities underlying and comprising the Units, including, as applicable, the Memorandum and Articles of Association and all amendments thereto, the Warrant Agreement and the resolutions of the Board of Directors providing for the issue of securities (copies of which may be obtained from the secretary of the Corporation), to all of which the holder(s) of this certificate by acceptance hereof assents. The following abbreviations, when used in the inscription on the face of this certificate, shall be construed as though they were written out in full according to applicable laws or regulations: TEN COM — as tenants in common UNIF GIFT MIN ACT — Custodian TEN ENT — as tenants by the entireties (Cust) (Minor) Under Uniform Gifts to Minors JT TEN — as joint tenants with right of survivorship and not as tenants in common Act (State) Additional abbreviations may also be used though not in the above list. For value received, hereby sell, assign and transfer unto PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF ASSIGNEE (PLEASE PRINT OR TYPEWRITE NAME AND ADDRESS, INCLUDING ZIP CODE, OF ASSIGNEE) Units represented by the within Certificate, and do hereby irrevocably constitute and appoint Attorney to transfer the said Units on the books of the within named Corporation with full power of substitution in the premises. Dated Notice: The signature to this assignment must correspond with the name as written upon the face of the certificate in every particular, without alteration or enlargement or any change whatever. Signature(s) Guaranteed: THE SIGNATURE(S) MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS, STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH MEMBERSHIP IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM, PURSUANT TO S.E.C. RULE 17Ad-15). In each case as more fully described in the Corporation’s final prospectus dated [], 2012, the holder(s) of the Ordinary Shares underlying this certificate shall be entitled to receive a portion of funds from the trust account only (i) in the event that the Corporation redeems the Ordinary Shares sold in its initial public offering because it does not complete a Business Combination within 15 monthsof the closing date of the IPO (or 18 months of the closing date of the IPO if the Company has taken advantage of the Extension), (ii) if the holder(s) seek(s) to redeem for cash his, her or its respective Ordinary Shares in connection with a tender offer (or proxy solicitation, solely in the event the Corporation is required to seek shareholder approval of the proposed Business Combination) setting forth the details of a proposed Business Combination or (iii) if the holder(s) seek(s) to redeem for cash his, her or its respective Ordinary Shares in connection with the Extension. In no other circumstances shall the holder(s) have any right or interest of any kind in or to the trust account.
